McDonald, J.
(dissenting). I would affirm the order of the probate court. It is undisputed a "protected” person’s death does not invalidate claims for debts incurred before the death and that the court supervising the conservatorship -has jurisdiction to decide all claims properly filed before the death. What must be decided in this case, however, is whether the instant claim was properly filed with the court before the protected per*400son’s death, and, if not, whether the claimant has standing to file a petition for payment after the protected person’s death.
MCL 700.488; MSA 27.5488 governs the presentation of claims against the estate of a protected person. A claim must be written and delivered either directly to the conservator, subsection 1(a), or to the court, with a copy provided to the conservator, subsection 1(b). A claim is considered presented upon receipt of the written claim by the conservator or on the filing of the claim with the court, whichever occurs first. Subsection 2. In this case, because petitioner served a written claim on the conservator pursuant to subsection 1(a) on May 9, 1990, two days before filing a statement and proof of claim with the probate court pursuant to subsection 1(b), the claim served on the conservator is the presented claim. Subsection 2.
After receiving the claim, the conservator filed a written disallowance of the claim within the sixty-three-day period provided in the statute. Section 488(2). Petitioner was instructed to file a petition for determination of the claim with the court. Section 488(3). However, before petitioner filed his claim, the protected person died. Petitioner therefore failed to file properly a claim with the court before the death of the protected person. I would hold because petitioner failed to file a proper claim with the court before the protected person’s death, he has no standing to file a claim in the conservatorship after the death.
Although the death of a protected person while under a conservatorship does not preclude the filing of a claim incurred during the conservator-ship, § 488(6) provides that such a claim is supposed to be filed upon petition of the conservator. Specifically § 488(6) states:
*401If a protected person dies while under conservatorship, the court may, upon petition of the conservator and with or without notice, hear a claim for burial expense or any other claim as the court considers advisable. Upon hearing the claim, the court may enter an order allowing or disallowing the claim or any part of it and provide in the order of allowance that the claim or any part of it shall be paid immediately if payment can be made without injury or serious inconvenience to the protected person’s estate. [MCL 700.488(6); MSA 27.5488(6). Emphasis added.]
The language utilized by the Legislature in drafting subsection 6 is explicit and evidences a clear intent to grant only a conservator the power to petition the probate court after the death of the protected person. When a statute designates the persons who may bring a claim, only the persons so designated have the right to bring such an action. In re Swope, 190 Mich App 478; 476 NW2d 459 (1991). The Legislature is presumed to have intended the meaning it plainly expresses. Frasier v Model Coverall Service, Inc, 182 Mich App 741; 453 NW2d 301 (1990).
Lastly, I disagree with the majority’s holding appellant’s claim amounted to a petition. It is clear from the record that no one, including the appellant, intended his claim to be a petition under the statute. If appellant does not argue his claim was, in effect, a petition, then I can find no reason for this Court to do so.
I would affirm the order of the probate court dismissing the appellant’s petition.